Citation Nr: 0126451	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, with retained 
foreign bodies, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, with retained foreign 
bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for the residuals of shell fragment wounds 
to each of his thighs.  

By rating action dated in November 1999, the RO denied 
service connection for residuals of shrapnel wounds of the 
left jaw on the basis that the claim was not well grounded.  
The veteran was notified of this decision in a letter dated 
November 13, 1999.  The basis of the denial was that the 
claims were not well grounded.  The standard for processing 
claims for VA benefits was changed, effective November 9, 
2000, with the signing into law of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at Chapter 51 of 
United States Code), Public Law 106-475, 114 Stat. 2096 
(2000).  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  In addition, the VCAA provides 
that, in cases where claimants have a prior claim denied as 
not well grounded, they have two years from the date of the 
enactment of the VCAA to request re-adjudication of their 
claim under subsection 7(b) of the VCAA.

It appears that during the videoconference hearing in 
September 2001, the veteran raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The residuals of the shell fragment wound of the right 
thigh are manifested by full range of motion of the right 
knee, with pain.

2.  The residuals are not more than moderate in severity.

3.  The veteran has a tender scar of the right thigh.

4.  The residuals of the shell fragment wound of the left 
thigh are manifested by full range of motion of the left knee 
with pain.  

5.  The residuals are not productive of more than moderate 
impairment.

6.  The scar of the left thigh is tender, but there is no 
indication of any left knee impairment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right thigh with retained foreign body 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.73, Diagnostic Code 5313 (2001).

2.  A separate 10 percent rating for a right thigh scar is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).

3.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left thigh with retained foreign body 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, recently enacted legislation has eliminated 
the well-grounded claim requirement, has expanded the duty of 
the Department of Veterans Affairs (VA) to notify the veteran 
and the representative, and has enhanced its duty to assist a 
veteran in developing the information and evidence necessary 
to substantiate a claim.  See VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment and there is no indication that there are 
additional pertinent private medical records.  Additionally, 
the RO provided the veteran with several examinations in 
relation to the shell fragment wounds.  

The record discloses that the February 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The March 2000 statement of the case 
and the June and July 2000 and the September 2001 
supplemental statements of the case provided the veteran with 
the applicable criteria for shell fragment wound residuals of 
the thighs, which showed the symptoms for higher evaluations.  
These notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Veterans of 
Foreign Wars of the United States.  These notifications were 
not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran 
sustained a fragment wound of the right thigh in January 
1968, and was hospitalized that day.  It was indicated that 
there was no nerve or artery involvement.  Debridement of the 
right thigh was performed.  He was transferred to another 
hospital the next day and it was reported that he underwent 
delayed primary closure.  The diagnosis was penetrating wound 
of the right thigh.  An X-ray study of the left knee in 
September 1968 revealed shotgun pellets six inches above the 
knee joint.  A three inch scar on the right thigh was noted 
on the separation examination in April 1969.  The lower 
extremities were evaluated as normal.  

The veteran was afforded a VA examination in September 1969.  
An examination revealed two asymptomatic scars on the right 
thigh.  It was indicated that all movements of the right 
thigh and leg were within normal limits.  The diagnoses were 
two shell fragment wound scars of the right thigh with no 
residuals, and X-ray studies showing several metallic 
fragments.

Based on the evidence summarized above, the RO, by rating 
action dated in April 1970, granted service connection for 
shell fragment wound of the right thigh with retained foreign 
body, and assigned a 10 percent rating.  

On VA examination in September 1998, the veteran reported 
that he could not stand for a period of time, and that he 
noticed pain in the muscles in the knee and right leg.  An 
examination revealed that flexion of the right knee was to 
130 degrees with pain and to 120 degrees without pain.  
Extension of the knee was to 0 degrees with pain and to -10 
without pain.  There was no instability or laxity of the knee 
joint.  There was tenderness noted on the right lower distal 
thigh area.  There was "a scar of entrance of shell fragment 
wound exiting on the back of the thigh involving" Muscle 
Group XIII.  The scar was healed.  Flexion of the left knee 
was to 130 degrees with pain and to 120 degrees without pain.  
Extension was to 0 degrees with pain and to -10 without pain.  
There was no instability or laxity of the knee joint.  There 
was no localized tenderness.  The palpation tenderness was in 
the posterior distal third of the left thigh area.  Strength 
of the lower extremities was 5/5.  It was stated that the 
knee joints showed full range of motion and no pain.  The 
diagnoses were residuals of a shell fragment wound of the 
right lower thigh area laterally and anteriorly located; 
residual of muscle tissue foreign body, with pellets noted; 
and left knee pain secondary to osteoarthritic changes.  It 
was indicated that the wound in the right thigh was 
symptomatic on weight bearing with X-ray studies revealing 
traumatic arthritis in the right knee and on the right distal 
area of the shell fragment wound with retained pellets in the 
muscle tissue

In a rating decision dated in September 1998, the RO granted 
service connection for residuals of a shell fragment wound of 
the left thigh with retained foreign body.

The veteran was again examined by the VA in December 1999.  
He reported pain in the right lower thigh area that was 
aggravated by walking.  He also described pain in the left 
knee or left thigh.  An examination showed that the veteran 
walked well, and there was no limping.  An examination of the 
lower extremities revealed a deeply seated scar on the right 
lower thigh in the lateral area with muscle tissue loss in 
that area.  It was tender on palpation.  It was depressed, 
with some tenderness of the right knee which showed no 
swelling on palpation.  The veteran was unable to stand well 
on the right leg due to pain.  Extension of the right knee 
was to 0 degrees with pain and to "-1" without pain.  
Flexion was to 140 degrees with pain and to 130 degrees 
without pain.  There was no instability.  Motor strength of 
the right lower extremity was 5/5.  Repeated motion of 
flexion/extension caused fatigue, pain and stiffness.  On the 
left, there was a hardly visible scar at the distal 
mediolateral area of the left knee and an old scar at the 
lower left thigh and mid-knee area.  On palpation, the scars 
were tender.  No instability was noted.  Range of motion was 
from 0-140 degrees with no pain, but soreness.  There was 
pain on weight bearing.  Motor strength was 5/5 compared to 
the right.  The veteran walked without any limping, and the 
limp was mostly mild on the right.  The diagnoses were 
residuals of a shell fragment wound in the right lower thigh 
with good muscle involvement, pain on various activities, and 
X-ray studies showing soft-tissue pellets on both thighs; 
hardly visible scar of shell fragment wound and retained 
foreign body in the left lower thigh, symptomatic on weight 
bearing; and retained foreign body due to shell fragment 
wound on the left lower fascia, tender on palpation.  

The veteran was afforded another VA examination in June 2000.  
He stated that he did not take medication for the scar, but 
that it was occasionally painful.  An examination revealed a 
three centimeter depressed, slightly scaly atrophic area on 
the right anterior thigh.  There was also  a one centimeter 
similar appearing scar on the right posterior thigh.  The 
pertinent diagnosis was three centimeter slightly scaly, 
atrophic scar on the right thigh, secondary to shrapnel.

In statements dated in July 2000 and September 2001, a 
private physician reported that the veteran complained of 
pain in the right thigh, weakness in the right thigh, and a 
lower threshold for pain and accelerated pain fatigue.  This 
was accompanied by poor coordination and uncertainly of 
movement.  On physical examination, there was weakness of the 
leg and loss of strength.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R.        
§§ 4.55 and 4.72 were removed altogether.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed. Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

A 30 percent evaluation may be assigned for an injury to 
Muscle Group XIII that is moderately severe.  Function:  
Extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, I, 2), synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  Posterior thigh group, 
Hamstring complex of 2-joint muscles:  (1) biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  When moderate, a 10 
percent evaluation may be assigned.  Diagnostic 5313.

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

The record establishes that the veteran sustained a 
penetrating wound to the right thigh in January 1968.  
Contrary to his allegations, there is no support in the 
record for a conclusion that the wound was a through and 
through wound.  

The December 1999 VA examination demonstrates that the 
veteran complained of pain in the right thigh.  The 
examination showed that he had full range of motion of the 
right knee, with pain at the extremes.  There was no clinical 
evidence of instability or loss of motor strength.  In order 
to assign a higher rating under Diagnostic Code 5313, the 
evidence must demonstrate that the residuals are moderately 
severe.  The Board concludes that these medical findings do 
not establish that the shell fragment wound residuals are 
more than moderate.  The medical findings are of greater 
probative value than the veteran's assertions regarding the 
severity of his disability.  

However, the Board also notes that a separate evaluation may 
be assigned for the scar.  In this case, the evidence 
reflects that tenderness of the right thigh scar was 
documented during the December 1999 VA examination.  
Similarly, the veteran continued to complain of pain in the 
scar on the June 2000 VA examination.  In light of these 
findings, the Board concludes that a separate 10 percent 
rating is warranted for the scar of the right thigh.  The 
Board observes that the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2001).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

With respect to the claim for an increased rating for the 
residuals of a shell fragment wound of the left thigh, the 
Board notes that there was full range of motion of the left 
knee on the December 1999 VA examination.  The Board 
acknowledges that he did report pain at the extremes of 
motion.  However, there was no loss of motor strength and no 
instability was present.  In addition, it must be observed 
that the scar was barely visible.  The Board acknowledges 
that the scar was described as tender on the December 1999 VA 
examination.  In the absence of left knee impairment, there 
is no basis on which to assign a compensable evaluation 
pursuant to Diagnostic Code 5313.  Accordingly, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
concerning the severity of the residuals of the shell 
fragment wound of the left thigh.  Thus, the Board finds that 
the weight of the evidence is against the claim for an 
increased rating for shell fragment wound residuals of the 
left thigh.


ORDER

An increased rating for residuals of a shell fragment wound 
of the right thigh, with retained foreign bodies is denied.

A separate 10 percent evaluation for a scar of the right 
thigh is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An increased rating for residuals of a shell fragment wound 
of the left thigh, with retained foreign bodies is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

